Order entered May 16, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00237-CV

           IN THE INTEREST OF I.T.G.D., M.X.D., AND J.E.J.D., CHILDREN

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-08-07413

                                            ORDER
       The clerk’s and reporter’s records are overdue in this appeal. Appellant’s notice of

appeal states that he is appealing the trial court’s January 21, 2016 order regarding attorney’s

fees. The Dallas County District Clerk has stated there is no order that corresponds to that date.

We have had no response from the court reporter. Accordingly, this is the order of the Court.

       We ORDER the Dallas County District Clerk to file, within FIFTEEN DAYS of the

date of this order, either: (1) the clerk’s record containing the documents related to this case; or

(2) written verification that appellant has not been found indigent and has not designated or paid

for the clerk’s record. We notify appellant that if we receive verification that he has not been

found indigent and has not paid for the clerk’s record we will, without further notice, dismiss the

appeal. See TEX. R. APP. P. 37.3(b).

       We ORDER Donna Kindle, official court reporter of the 303rd Judicial District Court, to

file, within THIRTY DAYS of the date of this order, either: (1) the reporter’s record; (2)
written verification that no hearings were recorded; or (3) written verification that appellant has

not been found indigent and has not designated or paid for the reporter’s record. We notify

appellant that if we receive verification that he is not indigent and has not paid for the record,

we will order the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

        We DIRECT the Clerk to send copies of this order to Felicia Pitre, Dallas County

District Clerk; Donna Kindle, official court reporter, 303rd Judicial District Court; and to

counsel for all parties.

                                                     /s/    CAROLYN WRIGHT
                                                            CHIEF JUSTICE